Bell, Justice.
T. "When a case is sounded for trial, the parties shall immediately announce ready, or move to continue; if three minutes should elapse before the announcement or motion to continue, the plaintiff’s case will be dismissed, or the defendant’s plea stricken.” Code of 1933, § 24-3320. The court did not err in dismissing the suit for want of prosecution, or in refusing to reinstate it on the motion filed.
2. There is no merit in the contention that the petition should have been retained and submitted to a jury, despite the plaintiff’s failure to ap*512pear and prosecute the action. Steam Laundry Co. v. Thompson, 91 Ga. 47 (3) (16 S. E. 198); Bateman v. Smith Gin Co., 98 Ga. 219 (25 S. E. 422); Green v. Green, 138 Ga. 581 (2) (75 S. E. 603); Strachan v. Wolfe, 2 Ga. App. 254 (58 S. E. 492); Woodall v. Exposition Cotton Mills, 31 Ga. App. 269 (120 S. E. 423). Sections 24-3366, 37-1101, 37-1104 of the Code of 1933, relied on by counsel for the plaintiff, do- not provide for such procedure.
No. 11295.
May 15, 1936.
Bourgeon Cowart, for plaintiff.

Judgment affirmed.


All the Justices concur.